Filed 1/4/21 P. v. Ripley CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                        (Glenn)
                                                            ----



 THE PEOPLE,                                                                                   C091759

                    Plaintiff and Respondent,                                   (Super. Ct. No. 18NCR13080)

           v.

 PAUL PONSAGORN RIPLEY,

                    Defendant and Appellant.




         Appointed counsel for defendant Paul Ponsagorn Ripley has asked this court to
review the record and determine whether there are any arguable issues on appeal.
(People v. Wende (1979) 25 Cal.3d 436.) Based on our review of the record, we modify
the judgment to reflect 85 days of custody credit. Finding no other arguable errors
favorable to defendant, we affirm the judgment as modified.
                         FACTUAL AND PROCEDURAL BACKGROUND
         An information charged defendant with felony possession of ammunition as a
person prohibited from owning or possessing a firearm (Pen. Code, § 30305, subd.
(a)(1)), misdemeanor methamphetamine possession (Health & Saf. Code, § 11377, subd.

                                                             1
(a)), and misdemeanor drug paraphernalia possession (Health & Saf. Code, § 11364,
subd. (a)).
       On January 25, 2019, defendant pleaded guilty to the ammunition possession
charge and the other charges were dismissed. The court temporarily suspended
defendant’s sentence by continuing the sentencing hearing for one year on the condition
that defendant complete a one-year program at the Jericho Project and he was to return
for sentencing on successful completion. On February 6, 2019, the probation office
notified the trial court that defendant had left the Jericho Project after five days.
       On January 24, 2020, at the continued sentencing hearing, the trial court imposed
an upper term sentence of three years for ammunition possession with a total of 87 days
of presentence confinement, comprised of 43 days of presentence credit and 42 days of
good conduct credit.
                                        DISCUSSION
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the facts and procedural history of the case and requests this court to
review the record and determine whether there are any arguable issues on appeal.
(People v. Wende, supra, 25 Cal.3d 436.) Defendant was advised by counsel of the right
to file a supplemental brief within 30 days from the date the opening brief was filed.
More than 30 days have elapsed, and defendant has not filed a supplemental brief.
       Having undertaken an examination of the entire record pursuant to Wende, we find
the court and abstract of judgment miscalculated the total days of presentence
confinement, which should be 85 total days. We find no other errors that would result in
a disposition more favorable to defendant.




                                               2
                                     DISPOSITION
      The judgment is modified to reflect 85 total days’ credit for time spent in custody.
The trial court is directed to prepare an amended abstract of judgment and to forward that
document to the California Department of Corrections and Rehabilitation. The judgment
is affirmed as modified.



                                                    /s/
                                                RAYE, P. J.



We concur:



   /s/
MAURO, J.



    /s/
DUARTE, J.




                                            3